Citation Nr: 0709953	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-37 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military during 
World War II, from December 1942 to December 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

In March 2007, for good cause shown - namely, his advanced 
age, the Board advanced the veteran's case on the docket.  38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran served in combat on Peleliu Island, in the 
Palau Islands, during World War II and received the Purple 
Heart Medal.

2.  Notwithstanding his combat service during World War II, 
the most probative evidence indicates the veteran does not 
have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§ 1110, 1154(b), 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), 
and the implementing VA regulations are codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  To the extent possible, the notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).



In this case, in a December 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim, as well as what 
information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of or submit any further evidence 
in his possession pertaining to his claim.  The letter also 
discussed the specific requirements for showing he is 
entitled to service connection for PTSD (not just service 
connection in general).

Note also that the RO sent that December 2004 letter before 
initially adjudicating the veteran's claim in May 2005, so 
there was no error in the timing of the notice.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service medical records, private medical records, VA 
treatment and examination reports, lay statements, and the 
responses to his PTSD stressor questionnaire.

The VCAA's provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to him.  As such, there is no indication there is 
any prejudice to him by the order of the events in this case.  
See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD, any concerns about the 
downstream disability rating or effective date to be assigned 
are rendered moot.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Factual Background

The veteran's service medical records include a note from the 
U.S.S. Ormsby showing he was diagnosed with heat exhaustion 
on September 20, 1944, as a result of combat against an 
organized enemy force.  He complained of weakness and was 
found to have become exhausted from strenuous action in 
battle and intense heat.  He was treated with intravenous and 
oral salt and water.  His service personnel records show he 
received the prestigious Purple Heart Medal in December 1944 
as a result of the combat wounds he had sustained on 
September 20, 1944.

Another record from service indicates the veteran was deemed 
unqualified for flight training as a result of his 
psychological test scores.

The veteran's military service ended in December 1945.

Lay statements from A.N. and J.B., received in September 
1952, indicate the veteran was rendered unconscious as a 
result of his proximity to explosions from enemy mortar fire.  
J.B.'s statement indicates that he helped take the veteran to 
a hospital ship (presumably referring to the U.S.S. Ormsby) 
where he was treated for a "bad wound."

The report of a November 1952 VA examination indicates the 
veteran suffered from heat exhaustion.  At a hearing before 
the Board in July 1953 concerning a claim for an unrelated 
condition, the veteran said that he had an injury aggravated 
by the explosion in service.

In October 1956, a private social worker indicated the 
veteran was seen by her office in November 1952 and diagnosed 
with heat exhaustion due to combat.  He was asymptomatic at 
the time of that evaluation.



The reports of April 1961 and November 1966 VA examinations 
indicated the veteran had normal neurologic functioning.  The 
report of a private examination in June 1974 also indicated 
he had normal neurological findings, as did the report of an 
August 1974 VA examination - again indicating he had normal 
neurological function and specifically indicating he had 
normal psychiatric function.

More recent outpatient notes from a consultation with VA in 
September 2004 continue to indicate the veteran had normal 
neurologic and psychiatric function.  His judgment, insight, 
orientation, short and long term memory, mood, and affect 
were all considered normal.  And during a screening for PTSD, 
he responded in the negative when asked whether he had ever 
experienced nightmares, intrusive thoughts, guarding, 
watchfulness, a startle reflex, numbness, or detachment, 
secondary to any traumatic experience coincident with his 
military service.

The veteran submitted a stressor letter in January 2005, 
wherein he said that he observed dead American and Japanese 
soldiers as soon as he came ashore at Peleliu Island.  He 
also reported receiving a severe concussion from a close 
explosion of a Japanese mortar.  These incidents, he said, 
happened in the latter half of 1944.  He then indicated he 
was near an ammunition dump in Saipan when there was an 
explosion, sometime in 1945.

Other VA outpatient notes indicate the veteran began seeing 
M.W., M.S.W., in July 2004.  By September 2004, the veteran 
gave accounts of witnessing burnt bodies prior to being 
medically evacuated after a mortar barrage on his first day 
on Peleliu Island.

A note from November 2004 indicates M.S. recommended the 
veteran file a claim with VA through a service organization, 
which he later did, requesting service connection for PTSD.

In November 2004, M.S. and the veteran completed a VA Vet 
Center intake form.  The veteran's military and medical 
history was discussed.  Evidence of a thought disorder was 
not found.  Evidence of depression, including sleep 
disturbance, was noted.  He was described as alert and 
oriented, lucid, congenial, and humorous.  He had no 
homicidal or suicidal thoughts.  No prior or current 
psychiatric treatment was noted.  He again recounted images 
of seeing soldier's burned bodies, the mortar attack, and an 
ammunition dump explosion.  He also discussed a post-service 
history that included some periods of unemployment.  Based on 
this assessment, M.W. diagnosed the veteran with PTSD and 
indicated it was the result of a combat environment and the 
death of his spouse.

In March 2005, the veteran had a VA psychiatric examination.  
His claims file was reviewed and pertinent military and other 
history discussed.  The examiner, S.M., Ph.D., acknowledged 
the veteran's stressors had been verified.  But in regards to 
the veteran's present mental status evaluation, the examiner 
pointed out the veteran said he decided to seek assistance 
from VA because he needed money for dental work.  He came to 
VA on the advice of a friend, and M.W. was helping him 
prepare his claim for service connection.

As for pertinent history, the examiner noted that the only 
relevant symptom mentioned in the veteran's VA Vet Center 
evaluation was his intrusive memories.  She specifically 
indicated the lack of detail of PTSD symptoms in that report 
means that it cannot be used to determine whether the veteran 
meets the PTSD criteria.  Dr. M. also observed the Vet Center 
report did not indicate any functional difficulties 
associated with PTSD symptoms.  The absence of any records 
for psychiatric diagnoses or contacts in the veteran's file 
was noted, as well.

The veteran reported active social contacts and that he was 
spending his retirement time outdoors - gardening, taking 
walks, etc.  Other interests included watching sports, 
reading books, and seeing movies.  With respect to his social 
functioning, he reported spending a lot of time by himself, 
but admitted he did have some meaningful relationships.  His 
PTSD assessment noted that he had met the Criterion A for 
traumatic events, due to his World War II combat service.  
The examiner also found the veteran met Criterion B, because 
he sometimes has memories of his war experiences.  It was 
noted, however, that the frequency or intensity of these 
memories was difficult to clarify and that he had no 
nightmares.  He also reported weekly visits to a veteran's 
cemetery.  With respect to Criterion C, the examiner found no 
indication the veteran experiences avoidance, numbing, 
or detachment.  Despite the time the veteran spends alone, 
the examiner noted the veteran did not feel detached and was 
not trying to isolate himself from others.  Finally, with 
respect to Criterion D, the examiner indicated the veteran 
did not meet this requirement either.  While he did report 
difficulty sleeping, no other symptoms were indicated.

An assessment for other possible psychiatric conditions, 
including depression, was equally unremarkable.  The veteran 
also had no history of substance abuse problems.

The examiner found the veteran to be generally normal, albeit 
with some indication that his cognitive processing was slow.  
He was competent to handle his funds.

Based upon the results of this comprehensive mental status 
evaluation, the veteran was given no Axis I or Axis II 
diagnosis - meaning he had no psychiatric disability.  In 
summary, the examiner noted that the veteran did not present 
with symptoms of PTSD or any other Axis I or Axis II 
psychiatric disorder.

VA outpatient notes from July 2005 indicate the veteran 
presented for a group assessment with a normal evaluation and 
no evidence of psychotic symptoms.


Analysis

The veteran contends he suffers from PTSD as a result of his 
combat service during World War II, and therefore is entitled 
to service connection.

Service connection will be granted if it is shown the veteran 
has disability from a disease contracted or an injury 
sustained in the line of duty while in the military.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).



Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); and a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f).

This notwithstanding, that a condition or injury occurred in 
service alone is not enough to prevail; rather, there must be 
an actual disability resulting from that condition or injury 
in order for service connection to be granted.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

After carefully reviewing the relevant evidence of record, 
the Board concludes that service connection for PTSD is not 
warranted.

There is no question the veteran served in combat during 
World War II, as evidenced by his receipt of the Purple Heart 
Medal.  Indeed, this is prima fascia evidence of his combat 
service.  See VAOPGCPREC 12-99 (October 18, 1999).  So his 
combat service is conceded.  Regarding the alleged events in 
service that he believes were stressful, he has submitted lay 
statements from J.B. and A.U. indicating he was on the 
receiving end of an enemy mortar attack.  He also claims that 
he observed burnt bodies and was proximate to the area where 
an ammunition dump explosion occurred.  Because of his combat 
service, and the consistency of his stressors with the 
circumstances of that service, the Board accepts these 
accounts of his stressors as credible - needing no further 
verification.  See 38 C.F.R. § 3.304(f)(1).

Consequently, the determinative issue is whether the veteran 
has a current diagnosis of PTSD, which could then conceivably 
be related to the stressors he presumably experienced 
coincident with his combat service during World War II.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

There are conflicting opinions on this dispositive question, 
that is, insofar as whether the veteran has PTSD.  The VA 
social worker M.W., M.S.W., diagnosed the veteran with PTSD 
in November 2004.  Whereas Dr. M. more recently determined in 
March 2005 that the veteran does not currently have a 
psychiatric condition - including PTSD, which meets the Axis 
I or Axis II requirements under DSM-IV.

In deciding claims, it is the Board's responsibility to weigh 
the evidence (both favorable and unfavorable) and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Board is also mindful that it 
cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Here, there are legitimate reasons for accepting the March 
2005 VA examiner's opinion - that the veteran does not have 
PTSD - over the November 2004 clinical assessment of the Vet 
Center social worker to the contrary, who concluded the 
veteran does.  The March 2005 VA examiner has a Ph.D. in 
psychology.  On the basis of a comprehensive mental status 
evaluation, as well as a review of the veteran's claims file 
for his pertinent medical and other history, this examiner 
determined the veteran does not currently have any 
psychiatric condition, including PTSD.  This doctor's 
comprehensive review of the claims file, including, notably, 
M.W.'s favorable assessment, is of greatest contribution to 
the probative value of this report.  See, e.g., Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (discussing access of 
examining physician to the veteran's claims file as key 
factor in evaluating the probative value of a medical 
opinion).  More specifically, this examiner pointed to the 
fact that the veteran does not currently have most of the 
symptoms commonly associated with PTSD - in the process 
taking the time to go through each of the several different 
criteria (A, B, C and D) and explain which specific 
requirements he met and, more importantly, which ones he did 
not.  So there was extensive discussion of the rationale for 
the opinion, even with the acknowledgment that the veteran 
clearly had served in combat during World War II and, 
therefore, had sufficient corroboration of his claimed 
stressors.  This examiner fully accepted that these two of 
the three requirements for granting service connection were 
satisfied, but nonetheless concluded the veteran did not meet 
the third and final requirement because he did not experience 
the specific symptoms that would warrant a diagnosis of PTSD.  
Moreover, in making this important determination, his lengthy 
post-service history without the need for psychiatric 
evaluation and treatment was also cited as evidence against 
making this diagnosis.  Also mentioned was the fact that the 
assessment by M.W. did not detail relevant symptoms, which, 
in turn, rendered that assessment insufficient to support a 
PTSD diagnosis.

By contrast, M.W. does not have a Ph.D. and apparently did 
not have access to the veteran's claims file, either, when 
rendering the diagnosis of PTSD.  Instead, records show he 
merely assisted the veteran in developing his claim, but did 
not base his current findings and diagnosis on articulated 
symptomatology.  There certainly was not the level of 
discussion and detail provided by the March 2005 VA 
compensation examiner, including insofar as specifying not 
only the particular symptoms the veteran experiences, but 
also discussing the relationship of those symptoms to his 
presumed credible combat experiences during World War II.  
M.W. merely made very vague and conclusory statements, 
especially in comparison to the detailed analysis presented 
by the March 2005 VA compensation examiner.  Given the basis 
of the March 2005 examiner's opinion in both the record and 
the objective clinical evaluation, it should be afforded 
greater probative weight.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Thus, the most 
probative evidence as to the issue of current diagnosis is 
the March 2005 VA examination report.  And because this 
report expressly refutes a current diagnosis for PTSD, or for 
that matter any acquired psychiatric condition related to the 
veteran's military service, the Board finds it to be highly 
probative evidence against the veteran's claim.

Proof the veteran has the condition claimed, usually in the 
way of a medical diagnosis, is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection, irrespective of the particular condition at 
issue.  See Degmetich v. Brown, 104 F.3d 1328 (1997) and 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  And there 
simply is no such evidence in this case.  Moreover, since the 
veteran is a layman, he does not have the necessary medical 
training and/or expertise to diagnose PTSD, himself.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

For these reasons and bases, the claim for service connection 
for PTSD must be denied because the preponderance of the 
evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. at 519 
(1996).


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


